Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 07/05/2022:
Claims 1-20 have been examined.
Claims 1, 7 and 14 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Response to Amendment
Claim Objections
1.	Claims 1, 7 and 14 objected to because of the following informalities: it is recommended to further amend the corresponding limitation/feature in claims 1, 7 and 14, so it reads/appears as the following: “… forming an  Appropriate correction is required.

Claim Rejections - 35 USC § 101
1.	Applicant’s amendments have overcome the 101 rejections to claims 1-6 from the previous Office Action.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	The term "a particular sequence" in claims 1, 7 and 14 is a relative term which renders the claims indefinite. The term "a particular sequence" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	It is unclear up to what degree, level, percentage, or value of a particularity, or of a what exact particularity the claimed “sequence, in which the set of flow vectors are to be performed” should be executed, or achieved, or performed, or implemented to be considered as “a particular sequence,” which renders the claims indefinite. Clarification is required.
	The specification, as published, in fig. 10b, Para [0056, 0075, 0078], discusses that “… the earth flow steps can be divided into different instruction sequences as illustrated in FIG. 10B, which shows a first instruction sequence including step 2.1 and a second instruction sequence that includes steps 2.2-2.5;” that “… some or all of the procedures of such methods are performed by computer system 1400 in response to processor 1410 executing one or more sequences of one or more instructions, which might be incorporated into the operating system 1440 and/or other code;” that “[v]arious forms of computer-readable media may be involved in carrying one or more sequences of one or more instructions to the processor(s) 1410 for execution.,” BUT, HOWEVER, the specification, as originally filed or as published, is silent about up to what degree, level, percentage, or value of a particularity, or of a what exact particularity the claimed “sequence, in which the set of flow vectors are to be performed” should be executed, or achieved, or performed, or implemented to be considered as “a particular sequence,” which renders the claims indefinite.
	For the purpose of this examination, and in view of the specification, particularly Para [0056] of the published specification, the term "a particular sequence" in claims 1, 7 and 14 is not given a patentable weight, and will be interpreted as  "a 
	Hence the corresponding limitation(s)/feature(s) in claims 1, 9 and 17 will be interpreted as the following: “generating a flow graph by solving the input graph, wherein the flow graph includes a set of flow vectors indicating movement of the earth within the earthmoving site, wherein the set of flow vectors are to be performed in a 
1.1.2	Claims 2-6, 8-13 and 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20190055715A1), hereafter Wei‘715, in view of Inzinga (US 20070080961A1), further in view of Ready-Campbell (US 20200032490A1), and further in view of Wei (US 9260837B1), hereafter Wei‘837.
As per claims 1, 7 and 14, Wei‘715, who is in the same field of endeavor, discloses through the invention (see entire document) a control system/method/non-transitory computer-readable medium for assisting control of a construction machine at an earthmoving site (see entire document, particularly fig. 1-7, Para [0016-0019, 0029-0030]), the control system comprising: 
one or more processors; and one or more non-transitory computer-readable media storing instructions that, when executed by the one or more processors (see entire document, particularly fig. 1-7, Para [0029-0030]), cause the one or more processors to perform operations comprising: 
obtaining a design elevation map of an earthmoving site, wherein the design elevation map includes a plurality of design elevation points of the earthmoving site; obtaining an actual elevation map of the earthmoving site, wherein the actual elevation map includes a plurality of actual elevation points of the earthmoving site (see entire document, particularly fig. 1, 4-6, Para [0016, 0019, 0023-0025, 0032, 0036, 0038-0054, 0056-0060, 0064, 0067-0069] – teaching terrain profile 104, target terrain profile 408 for the worksite 100; the phrase ‘target terrain profile’ that may be understood as a final terrain of the worksite 100 desired by the operator or a customer; data pertaining to the target terrain profile communicated to the system 110 through Internet or applications in operator's personalized devices; the user interface 306 capable of allowing the operator or the customer to create the target terrain profile at the operator station 106; excavation plan 414 that includes multiple nodes and multiple segments; points of intersection defined as nodes 416, 418, 530, 534, of line segments and the target terrain profile 408); 
forming an input graph based on the design elevation map and the actual elevation map, wherein the input graph includes a plurality of nodes related through a plurality of connections (see entire document, particularly fig. 4-6, abstract, Para [0004-0006, 0016, 0019, 0023, 0025-0026, 0032-0038, 0040-0046, 0048, 0066]), and wherein each connection of the plurality of connections is associated with a cost for moving earth within the earthmoving site along the connection (see entire document, particularly Para [0070] – teaching providing an efficient way to generate excavation plans for earthmoving machines 102 operating at the worksite 100; thereby requirement of large number of workers at the operator station 106 that may be avoided, thereby minimizing operational cost of generating excavation plans); 
generating a flow graph by solving the input graph, wherein the flow graph includes a set of flow vectors indicating movement of the earth within the earthmoving site (see entire document, particularly fig. 4-6, abstract, Para [0004-0006, 0032-0042, 0044-0056, 0060, 0062, 0066-0067, 0070] – teaching excavation plan, excavation path, excavation path in a reverse direction); and 
causing movement of the construction machine at the earthmoving site in accordance with the flow graph (see entire document, particularly fig. 4-6, abstract, Para [0032-0042] – teaching controlling operation of the machine 102 to obtain an excavated terrain profile, based on the generated excavation plan; machine 102 required to travel to-and-from multiple times along the excavation path in order to achieve the target terrain profile; multiple excavated terrain profiles obtained until the target terrain profile is achieved, where each excavated terrain profile corresponds to one excavation plan).
Wei‘715 does not explicitly disclose through the invention, or is missing forming input graph that  includes a plurality of nodes related through a plurality of connections, wherein each node of the plurality of nodes is associated with a value that is calculated based on an elevation difference between the design elevation map and the actual elevation map; association with a cost for moving earth within the earthmoving site along the connection; set of flow vectors [indicating movement of the earth within the earthmoving site] to be performed in a sequence.
However, Inzinga, who is in the same field of endeavor,  teaches through the invention (see entire document), particularly in fig. 2, 4, Para [0012, 0019, 0047-0048], a method, a computer-readable medium, and an apparatus for modeling complex infrastructure configuration; user’s defined geometry for a complex infrastructure by defining a plurality of baselines for a single 3D model; the baseline that may be specified using four data inputs: a topographical terrain model, an alignment specifying the 2-dimensional (2D) geometry of the structure being modeled in a horizontal plane, a vertical alignment specifying elevations of the horizontal alignment, and the geometry for cross-sectional assemblies along the path defined by the horizontal and vertical alignments; graphical representation of input data used to generate a 3D computer model; displaying 3D model 400 using two layers: a 0-elevation 420 layer and a grade-elevation layer 425; a layer that represents a common element of the 3D model that can be manipulated or displayed independently from other layers.
Ready-Campbell, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in Para [0096-0098], generating the elevation map, after which the elevation map generator 810 compares the elevation map describing the current state of the site with the target elevations described in the digital terrain model; as a result, the elevation map generator 810 that periodically updates the elevation map using spatial sensor data gathered during the execution of an excavation routine.
Ready-Campbell, who is in the same field of endeavor, further teaches through the invention (see entire document), particularly in Para [0005], the described excavation system that reduces the cost of excavating a site by reducing the need for manual labor, by obtaining actionable information that helps design and increase the efficiency of the excavation project, and by improving the overall quality and precision of the project by carrying out consistent, repeatable actions in accordance with excavation plans.
Wei‘837, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in fig. 3-6, c6, line 14 through c8 line 11, material movement plan that include one or more passes for a ground moving operation and may provide plans for cut locations based on the one or more passes; machine 10 configured to move material at the work site 51 according to the material movement plan 50 that provides specific instructions for specific cuts involved in moving material to the spread location 54; material removed from a top work surface 62 in one or more passes 63 until the final design plane 61 is reached; the blade 17 of the machine 10 that engages the work surface 62 with a series of cuts 64 that are spaced out lengthwise along the slot 60; each cut 64 that begins at a cut location 65 along the work surface 60, at which the blade 17 initially engages the work surface and extends into the moved material toward a spread location 66 for each particular pass; the control system 25 configured to guide the blade 17 along each cut 64 until reaching the spread location 66 then follow the spread location 66 towards a downstream dump location; the machine 10 operating autonomously to execute the material movement plan 50 which includes, at least, the upper pass 82 and the lower pass 84.
The Examiner finds that the above limitations/features, in the Wei‘837 reference teach on the “set of flow vectors [indicating movement of the earth within the earthmoving site] to be performed in a sequence,” in the instant application, similar to how it is presented and discussed in in fig. 10b, Para [0056] of the specification, as published, wherein the “one or more passes for ground moving operation” of the Wei‘837 reference cover the “sequences in which flow vectors [indicating movement of earth within the earthmoving site] to be performed” in the instant application, and wherein “providing specific instructions for specific cuts involved in moving material to the spread location” of the Wei‘837 reference cover the “steps of the sequences to be performed” in the instant application.
Additionally, the Examiner finds that Wei‘837 reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Wei‘837 teach on steps for executing/performing, by a construction/earthmoving machine, cut and/or fill operations in a sequence that includes step by step instructions, sub-instructions, sub-sets for cut and/or fill operations, cut and/or fill passes on a construction/earth moving site.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wei‘715 by incorporating, applying and utilizing the above steps, technique and features as taught by Inzinga, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to create a complete 3D model of complex infrastructure configurations, such as divided highways, roadway intersections, etc. (see entire Inzinga document, particularly abstract); to model complex infrastructure configurations with defined geometry for complex infrastructure by defining a plurality of baselines for a single 3D model, wherein each baseline is a data object representing the geometry for a longitudinal structure that exists in the real-world structure being modeled; the baseline specified using four data inputs: a topographical terrain model, an alignment specifying the 2-dimensional (2D) geometry of the structure being modeled in a horizontal plane, a vertical alignment specifying elevations of the horizontal alignment, and the geometry for cross-sectional assemblies along the path defined by the horizontal and vertical alignments (see entire Inzinga document, particularly Para [0012]);  
by incorporating, applying and utilizing the above steps, technique and features as taught by Ready-Campbell, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an autonomous or semi-autonomous excavation vehicle that is capable of navigating through a dig site and carrying an excavation routine; … collect one or more of spatial, imaging, measurement, and location data representing the status of the excavation vehicle and its surrounding environment; based on the collected data, execute instructions to carry out an excavation routine by filling earth into a hole within the site and compacting the earth; to carry out numerous other tasks, such as checking the volume of excavated earth in an excavation tool, and helping prepare a digital terrain model of the site as part of a process for creating the excavation routine (see entire Ready-Campbell document, particularly abstract); to reduce the cost of excavating a site by reducing the need for manual labor, by obtaining actionable information that helps design and increase the efficiency of the excavation project, and by improving the overall quality and precision of the project by carrying out consistent, repeatable actions in accordance with excavation plans (see entire Ready-Campbell document, particularly Para [0005]); and 
by incorporating, applying and utilizing the above steps, technique and features as taught by Wei‘837, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to control an earthmoving machine and, more particularly, to intelligently control pass jump for an earthmoving machine (see entire Wei‘837 document, particularly c1, lines 5-8).

As per claims 2, 8 and 15, Wei‘715 does not explicitly disclose through the invention, or is missing, for each node of the plurality of nodes, calculating the value associated with the node based on the elevation difference between the design elevation map and the actual elevation map.
However, Ready-Campbell, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in Para [0096-0098], generating the elevation map, after which the elevation map generator 810 compares the elevation map describing the current state of the site with the target elevations described in the digital terrain model; as a result, the elevation map generator 810 that periodically updates the elevation map using spatial sensor data gathered during the execution of an excavation routine.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wei‘715 by incorporating, applying and utilizing the above steps, technique and features as taught by Ready-Campbell, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to provide an autonomous or semi-autonomous excavation vehicle that is capable of navigating through a dig site and carrying an excavation routine; … collect one or more of spatial, imaging, measurement, and location data representing the status of the excavation vehicle and its surrounding environment; based on the collected data, execute instructions to carry out an excavation routine by filling earth into a hole within the site and compacting the earth; to carry out numerous other tasks, such as checking the volume of excavated earth in an excavation tool, and helping prepare a digital terrain model of the site as part of a process for creating the excavation routine (see entire Ready-Campbell document, particularly abstract).

As per claims 3, 9 and 16, Wei‘715 further discloses through the invention (see entire document), for each connection of the plurality of connections, calculating the cost associated with the connection for moving the earth within the earthmoving site along the connection (see entire document, particularly Para [0070] – teaching providing an efficient way to generate excavation plans for earthmoving machines 102 operating at the worksite 100; thereby requirement of large number of workers at the operator station 106 that may be avoided, thereby minimizing operational cost of generating excavation plans).
Ready-Campbell, who is in the same field of endeavor, in turn, teaches through the invention (see entire document), particularly in Para [0005], the described excavation system that reduces the cost of excavating a site by reducing the need for manual labor, by obtaining actionable information that helps design and increase the efficiency of the excavation project, and by improving the overall quality and precision of the project by carrying out consistent, repeatable actions in accordance with excavation plans.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wei‘715 by incorporating, applying and utilizing the above steps, technique and features as taught by Ready-Campbell, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to reduce the cost of excavating a site by reducing the need for manual labor, by obtaining actionable information that helps design and increase the efficiency of the excavation project, and by improving the overall quality and precision of the project by carrying out consistent, repeatable actions in accordance with excavation plans (see entire Ready-Campbell document, particularly Para [0005]).

As per claims 4, 10 and 17, Wei‘715 further discloses through the invention (see entire document) plurality of nodes that include a plurality of design elevation nodes and a plurality of actual elevation nodes, wherein each of the plurality of design elevation nodes is co-located with a corresponding one of the plurality of actual elevation nodes (see entire document, particularly fig. 4-6).

As per claims 5, 11 and 18, Wei‘715 further discloses through the invention (see entire document) plurality of connections that includes a plurality of cross-map connections, wherein each of the plurality of cross-map connections extends between one of the plurality of design elevation nodes and one of the plurality of actual elevation nodes (see entire document, particularly fig. 4-6, Para [0038] – teaching minimum number of nodes in the excavation plan 414 that may be two for the uneven surface; in case the terrain profile 104 includes elevations and pits, the number of nodes that may increase to three or four based on complexity of the terrain profile 104 and the target terrain profile 408).

As per claims 6, 12 and 19, Wei‘715 further discloses through the invention (see entire document) plurality of connections that includes a plurality of same-map connections, wherein each of the plurality of same-map connections extends between: one of the plurality of design elevation nodes and a different one of the plurality of design elevation nodes; or one of the plurality of actual elevation nodes and a different one of the plurality of actual elevation nodes (see entire document, particularly fig. 4-6).

As per claims 13 and 20, Wei‘715 further discloses through the invention (see entire document) flow graph that includes a flow vector of the set of flow vectors for each of the plurality of connections (see entire document, particularly fig. 4-6, abstract, Para [0004-0006, 0032-0042, 0044-0056, 0060, 0062, 0066-0067, 0070] – teaching excavation plan, excavation path, excavation path in a reverse direction).
Wei‘715 does not explicitly disclose through the invention, or is missing a dual-layer flow graph.
However, Inzinga, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 2, 4, Para [0012, 0019, 0047-0048], a method, a computer-readable medium, and an apparatus for modeling complex infrastructure configuration; user’s defined geometry for a complex infrastructure by defining a plurality of baselines for a single 3D model; the baseline that may be specified using four data inputs: a topographical terrain model, an alignment specifying the 2-dimensional (2D) geometry of the structure being modeled in a horizontal plane, a vertical alignment specifying elevations of the horizontal alignment, and the geometry for cross-sectional assemblies along the path defined by the horizontal and vertical alignments; graphical representation of input data used to generate a 3D computer model; displaying 3D model 400 using two layers: a 0-elevation 420 layer and a grade-elevation layer 425; a layer that represents a common element of the 3D model that can be manipulated or displayed independently from other layers.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Wei‘715 by incorporating, applying and utilizing the above steps, technique and features as taught by Inzinga, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to create a complete 3D model of complex infrastructure configurations, such as divided highways, roadway intersections, etc. (see entire Inzinga document, particularly abstract); to model complex infrastructure configurations with defined geometry for complex infrastructure by defining a plurality of baselines for a single 3D model, wherein each baseline is a data object representing the geometry for a longitudinal structure that exists in the real-world structure being modeled; the baseline specified using four data inputs: a topographical terrain model, an alignment specifying the 2-dimensional (2D) geometry of the structure being modeled in a horizontal plane, a vertical alignment specifying elevations of the horizontal alignment, and the geometry for cross-sectional assemblies along the path defined by the horizontal and vertical alignments (see entire Inzinga document, particularly Para [0012]). 


Response to Arguments
1.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.  
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662